

116 HR 6723 IH: Universal Broadband Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6723IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Peterson (for himself, Mr. Young, Mr. Van Drew, Mr. Cox of California, Mr. Rogers of Kentucky, Mr. Lucas, Ms. Craig, Mr. Case, Mr. Gonzalez of Texas, and Mr. Correa) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to clarify the eligibility of broadband internet access services for Federal universal service support, and for other purposes.1.Short titleThis Act may be cited as the Universal Broadband Act of 2020.2.Universal service support for broadband internet access services(a)Clarification of eligibility for support(1)In generalSection 254(c) of the Communications Act of 1934 (47 U.S.C. 254(c)) is amended by adding at the end the following:(4)Broadband internet access servicesIn addition to the services included in the definition of universal service under paragraph (1), the Commission shall designate broadband internet access services as services that are supported by Federal universal service support mechanisms. In designating services under this paragraph, the Commission shall ensure that the services designated are sufficient for the purposes for which consumers use broadband internet access services, as such purposes evolve over time..(2)Obligations of eligible telecommunications carriersSection 214(e)(1)(A) of the Communications Act of 1934 (47 U.S.C. 214(e)(1)(A)) is amended by inserting all of after offer. (b)Contributions to universal service(1)Providers of broadband internet access services required to contributeSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended—(A)in subsection (b)(4), by inserting and all providers of broadband internet access services after telecommunications services; and (B)in subsection (d)—(i)in the heading, by striking Telecommunications carrier;(ii)in the first sentence, by inserting and every provider of broadband internet access services after telecommunications services; and(iii)in the second sentence—(I)by inserting , or provider or class of providers, after carriers; and(II)by inserting or provider’s after carrier’s each place it appears.(2)Additional matters relating to universal service contributionsSection 254(d) of the Communications Act of 1934 (47 U.S.C. 254(d)) is amended—(A)by striking Every telecommunications carrier and inserting the following: (1)In generalEvery telecommunications carrier; and(B)by adding at the end the following:(2)Exclusion from contribution base of services provided to Lifeline consumersIn determining the amount that a telecommunications carrier or provider of a broadband internet access service is required to contribute under this subsection, the Commission shall exclude from the determination any services provided by such carrier or provider to consumers who receive services through the Lifeline program of the Commission.(3)Consideration of anticipated funding needs(A)In generalIn determining the amount of contributions required under this subsection, the Commission shall consider forecasts of anticipated demand for services that are supported by each of the Federal universal service support mechanisms over periods that are sufficiently long to allow for adequate planning, thereby ensuring sufficient and predictable funding for each such mechanism.(B)Prohibition on contribution limitThe Commission may not establish any limit on the total amount of contributions required under this subsection with respect to all Federal universal service support mechanisms, except for establishing the amount that providers are required to contribute with respect to a particular time period based on the projected demand for services that are supported by Federal universal service support mechanisms over such time period..(c)Access in Tribal areasSection 254(b)(3) of the Communications Act of 1934 (47 U.S.C. 254(b)(3)) is amended—(1)in the heading, by striking Access in rural and high cost areas and inserting Access in all regions; and(2)by inserting Tribal, after insular,.(d)Prohibition on expenditure limitSection 254 of the Communications Act of 1934 (47 U.S.C. 254) is amended by adding at the end the following:(m)Prohibition on expenditure limitThe Commission may not establish any limit on the total amount of funds that may be expended through all Federal universal service support mechanisms. Nothing in the preceding sentence shall be construed to prohibit the Commission from ensuring that funds expended through the Federal universal service support mechanisms are expended for services eligible for support through such mechanisms..(e)Consultation among FCC, NTIA, and USDAThe Federal Communications Commission, the Assistant Secretary of Commerce for Communications and Information, and the Secretary of Agriculture shall, in administering Federal financial assistance for the deployment of broadband services, consult with one another regarding the distribution of such assistance for the deployment of broadband services in rural areas.(f)Reporting requirementsSection 254 of the Communications Act of 1934, as amended by subsection (d), is further amended by adding at the end the following:(n)Reporting requirementsNot later than 180 days after the end of each calendar year, the Commission shall submit to Congress a report that contains the following:(1)A statement of the total amount expended in such year to support broadband internet access services through the Federal universal service support mechanisms for high-cost areas.(2)A statement of the amount, of the total amount stated under paragraph (1), expended in each of the following:(A)Rural areas.(B)Insular areas.(C)Tribal areas.(D)Areas that, as of the beginning of such year, were unserved areas, as determined by the Commission.(3)A description of progress during such year in advancing the universal service principles described in subsection (b) and the requirements for meeting future growth in the demand for the services that are supported by Federal universal service support mechanisms, including challenges that may prevent the advancement of such principles..(g)Broadband internet access service definedSection 254 of the Communications Act of 1934, as amended by subsections (d) and (f), is further amended by adding at the end the following:(o)Broadband internet access service definedIn this section, the term broadband internet access service—(1)means a mass-market retail service by wire or radio that provides the capability to transmit data to and receive data from all or substantially all internet endpoints, including any capabilities that are incidental to and enable the operation of the communications service, but excluding dial-up internet access service; and(2)includes any service that the Commission finds to be providing a functional equivalent of the service described in paragraph (1)..